Citation Nr: 0927166	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include peptic ulcer disease (PUD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from October 1974 to October 1976.  He also had service in 
the Oklahoma National Guard from October 1977 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2004, the RO denied the appellant's 
claims of entitlement to service connection for GERD, to 
include PUD, and depression.  In April 2005, the RO denied 
the appellant's claim of entitlement to service connection 
for PTSD.  In August 2004 and July 2005, respectively, the 
appellant submitted notices of disagreement (NOD) with these 
rating decisions.  He later perfected his appeals in March 
2005 and March 2006.

These claims were combined and advanced to the Board in 
December 2008.  At that time, the Board remanded these claims 
for a Board hearing.  Subsequently, in March 2009, the 
appellant participated in a Board video conference hearing 
with the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the appellant's 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2006, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

In reviewing the appellant's claims file, the Board notes 
several procedural deficiencies.  Initially, the Board finds 
that the appellant has not been provided notice of VA's 
duties to notify and assist him, compliant with the Veterans 
Claims Assistance Act of 2000 (VCAA) with regard to his claim 
of entitlement to service connection for depression.  The AMC 
must provide the appellant with appropriate notice.

Secondly, on the appellant's July 2005 NOD with the denial of 
his PTSD claim, as well as during his March 2009 Board video 
conference hearing, the appellant indicated that he received 
treatment at the VA Medical Center (VAMC) in Topeka, Kansas.  
These treatment records must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also 38 C.F.R. § 3.159(c)(2) (2008) (pertaining 
to requests for records in the custody of a Federal 
department or agency).  As additional VA treatment records 
may contain information concerning the appellant's GERD/ PUD, 
the Board must await receipt of those records before 
proceeding with a decision on that issue.

Finally, with regard to the appellant's claim of entitlement 
to service connection for PTSD, the Board finds that 
additional development is necessary pertaining to the 
appellant's stressor statement.  As indicated by the 
appellant's representative in the September 2008 Written 
Brief Presentation, the AMC should attempt to obtain 
confirmation of the appellant's stressors from additional 
sources.  

If the appellant's stressors are verified, a VA PTSD 
examination should be scheduled to determine whether the 
appellant has a current diagnosis of PTSD and 


if so, whether it is related to his verified in-service 
stressors.  As the United States Court of Appeals for 
Veterans Claims (Court) explained in Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
with a notice letter compliant with the 
VCAA with regard to his claim of 
entitlement to service connection for 
depression.

2.  Any available treatment records 
should be requested from the VAMC in 
Topeka, Kansas.  Any response to this 
request should be memorialized in the 
appellant's claims file.

3.  Any available treatment records 
should be requested from the VAMCs in 
Wichita, Kansas and Kansas City, Kansas 
from January 2006 to the present.  Any 
response to this request should be 
memorialized in the appellant's claims 
file.

4.  The AMC should make further attempts 
to verify the appellant's PTSD 
stressors, to include contacting the 
following:

(a)  The United States Army Corps 
of Engineers.  Specifically, the 
request should address the Defense 
Environmental Restoration Program 
for 


Formerly Used Defense Sites, 
Ordnance and Explosives Chemical 
Warfare Material at Fort Chaffee, 
for spring 1979.

			(b)  The Center for Army Lessons Learned.

(c)  The United States Army Combat 
Readiness / Safety Center.

			(d)  The United States Ordnance Corps.

Any responses received should be 
associated with the appellant's claims 
file.

5.  If, and only if, any of the 
appellant's stressors is verified, he 
should be scheduled for a VA PTSD 
examination to determine whether it is 
at least as likely as not that a 
diagnosis of PTSD is due to service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for: GERD, to include 
PUD; depression; and PTSD, should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
the issue(s) should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

